EXHIBIT 10.2

 

IRONWOOD PHARMACEUTICALS, INC.

 

Restricted Stock Unit Award Notice

 

Restricted Stock Unit Award under the

Amended and Restated 2010 Employee, Director and Consultant Equity Incentive
Plan

 

Name and Address of Participant:

Award Number:

Plan: 2010 Plan

 

Ironwood Pharmaceuticals, Inc. (the “Company”) hereby grants to the above-named
Participant an award of restricted units of Class A Common Stock of the Company
(the “Award”), subject to the additional terms and conditions in the Restricted
Stock Unit Agreement and the Amended and Restated 2010 Employee, Director and
Consultant Equity Incentive Plan (the “2010 Plan”) which are delivered
concurrently herewith and incorporated by reference, as follows:

 

Grant Date:

Total Number of Restricted Stock Units Subject to this Award (the “Restricted
Stock Units):

Vest Dates:

 

Vesting Schedule: Unless earlier terminated, forfeited, relinquished or expired,
the Award shall vest as follows, provided in each case that the Participant has
remained in continuous service as an Employee, director or Consultant of the
Company or of an Affiliate from the Grant Date through the applicable Vest Date:

 

By your acceptance of this Award, you acknowledge receipt of this Restricted
Stock Unit Award Notice, the Restricted Stock Unit Agreement, the 2010 Plan
(collectively, the “Award Documents”) and the prospectus for the 2010 Plan, and
you further agree to be bound by all of the terms and conditions of the Award
Documents.

 

IRONWOOD PHARMACEUTICALS, INC.

 

    

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 







--------------------------------------------------------------------------------

 



RESTRICTED STOCK UNIT AGREEMENT

 

IRONWOOD PHARMACEUTICALS, INC.

 

AGREEMENT (together with the Restricted Stock Unit Award Notice, the
“Agreement”) made as of the date of grant set forth in the attached Restricted
Stock Unit Award Notice (the “Grant Date”), between Ironwood Pharmaceuticals,
Inc. (the “Company”), a Delaware corporation, and the individual whose name
appears on the attached Restricted Stock Unit Award Notice (the “Participant”)
pursuant to and subject to the terms of the Ironwood Pharmaceuticals, Inc.
Amended and Restated 2010 Employee, Director and Consultant Equity Incentive
Plan (as amended from time to time, the “Plan”).

 

WHEREAS, the Company has adopted the Plan to promote the interests of the
Company by providing an incentive for Employees, directors and Consultants of
the Company;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer to
the Participant restricted units of Common Stock (“Restricted Stock Units”) in
accordance with the provisions of the Plan, all on the terms and conditions
hereinafter set forth;

 

WHEREAS, the Participant wishes to accept said offer; and

 

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the Participant’s
continued compliance with any restrictive covenants contained in the
Participant’s Employee Agreement or other agreement with the Company, the
parties hereto hereby agree as follows:

 

1. Grant of Restricted Stock Units.  The Company hereby grants to the
Participant on the Grant Date an award for the number of Restricted Stock Units
indicated on the attached Restricted Stock Unit Award Notice (the “Award”)
consisting of the right to receive, on the terms provided herein and in the
Plan, one share of Common Stock with respect to each Restricted Stock Unit
forming part of the Award, in each case, subject to adjustment pursuant to
Section 20 of the Plan in respect of transactions occurring after the date
hereof.

2. Vesting.  The term “vest” as used herein with respect to any Restricted Stock
Unit means the lapsing of the forfeiture rights described herein with respect to
such Restricted Stock Unit.  Unless earlier terminated, forfeited, relinquished
or expired, the Award shall vest as indicated on the attached Restricted Stock
Unit Award Notice, provided in each case that the Participant has remained in
continuous service as an Employee, director or Consultant of the Company or of
an Affiliate from the Grant Date through the applicable vesting date.

3. Forfeiture Rights.  If the Participant’s service as an Employee, director, or
Consultant of the Company or of an Affiliate ceases for any reason other than
the death of the Participant, any then outstanding and unvested Restricted Stock
Units acquired by the Participant hereunder shall be automatically and
immediately forfeited.  In the event of the death of the Participant while an
Employee, director or Consultant of the Company or of an Affiliate, the
outstanding and unvested Restricted Stock Units acquired by the Participant
hereunder will accelerate and vest in full upon the Participant’s death.  No
later than the date thirty (30) days prior to the first vesting date set forth
on the attached Restricted Stock Unit Award Notice, the Participant must
activate his/her Company stock plan account with Agent (as defined below).  If
the Participant fails to activate such account in accordance with the foregoing
sentence, the Participant hereby acknowledges and agrees that the Company may,
in its sole discretion and without notice, terminate and cancel the Restricted
Stock Units and the Award in their entirety, such cancellation to be deemed a
forfeiture of the Restricted Stock Units and the Award by the Participant.



2

--------------------------------------------------------------------------------

 



4. Delivery of Common Stock.  The Company shall deliver to the Participant as
soon as practicable upon the vesting of the Award (or any portion thereof), but
in all events no later than thirty (30) days following the date on which
Restricted Stock Units vest (or no later than seventy-five (75) days following
the date on which such Restricted Stock Units vest in the event of the
Participant’s death), one share of Common Stock with respect to each such fully
vested Restricted Stock Unit, subject to the terms of the Plan and this
Agreement.  No fractional shares shall be issued.

5. Dividends, etc.  The Participant shall have the rights of a shareholder with
respect to a share of Common Stock subject to the Award only at such time, if
any, as such share is actually delivered under the Award.  Without limiting the
generality of the foregoing and for the avoidance of doubt, the Participant
shall not be entitled to vote any share of Common Stock subject to the Award or
to receive or be credited with any dividend or other distribution declared and
payable on any such share unless such share has been actually delivered
hereunder and is held by the Participant on the record date for such vote or
dividend (or other distribution), as the case may be.

6. Nontransferability, etc.  Except as set forth in Section 13 of the Plan,
neither the Award nor the Restricted Stock Units may be transferred, assigned,
pledged or hypothecated in any way. In the event the Award or the Restricted
Stock Units are transferred, or in the event a spouse or domestic partner has or
is deemed to have any community property rights with respect to the Award or the
Restricted Stock Units, the transferee, spouse, or domestic partner, as
applicable, will be subject to and bound by all terms and conditions of this
Agreement and the Plan.

7. Certain Tax Matters; Sell to Cover. 

(a)



The Participant expressly acknowledges and agrees that the Participant’s rights
hereunder, including the right to be issued shares of Common Stock upon the
vesting of the Award (or any portion thereof), are subject to the Participant’s
promptly paying, or in respect of any later requirement of withholding being
liable promptly to pay at such time as such withholdings are due, to the Company
in cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld, if any, relating to the Award
(the “Withholding Obligation”). 

(b)



By accepting this Award, the Participant hereby acknowledges and agrees that he
or she elects to sell shares of Common Stock issued in respect of the Award and
to allow the Agent to remit the cash proceeds of such sale to the Company (“Sell
to Cover”) to satisfy the Withholding Obligation, to the extent that the Company
chooses to satisfy the Withholding Obligation by such means.

(c)



If the Withholding Obligation is satisfied through a Sell to Cover, the
Participant hereby irrevocably appoints E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as the Participant’s agent (the “Agent”), and the
Participant authorizes and directs the Agent to: (i) sell on the open market at
the then prevailing market price(s), on the Participant’s behalf, as soon as
practicable on or after the date on which the shares of Common Stock are
delivered to the Participant pursuant to Section 4 hereof in connection with the
vesting of the Restricted Stock Units, the number (rounded up to the next whole
number) of shares of Common Stock sufficient to generate proceeds to cover (A)
the satisfaction of the Withholding Obligation arising from the vesting of the
Restricted Stock Units and the related issuance and delivery of shares of Common
Stock to the Participant and (B) all applicable fees and commissions due to, or
required to be collected by, the Agent with respect thereto; (ii) remit directly
to the Company the proceeds from the sale of the shares of Common Stock referred
to in clause (i) above necessary to satisfy the Withholding Obligation; (iii)
retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of the

3

--------------------------------------------------------------------------------

 



shares of Common Stock referred to in clause (i) above; and (iv) maintain any
remaining funds from the sale of the shares of Common Stock referred to in
clause (i) above in the Participant’s account with the Agent. The Participant
hereby authorizes the Company and the Agent to cooperate and communicate with
one another to determine the number of shares of Common Stock that must be sold
to satisfy the Participant’s obligations hereunder and to otherwise effect the
purpose and intent of this Agreement and satisfy the rights and obligations
hereunder.

(d)



The Participant acknowledges that the Agent is under no obligation to arrange
for the sale of Common Stock at any particular price under a Sell to Cover and
that the Agent may affect sales under any Sell to Cover in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to the Participant’s account. The Participant further acknowledges that
he or she will be responsible for all brokerage fees and other costs of sale
associated with any Sell to Cover or transaction contemplated by this Section 7
and agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale.  In addition, the Participant
acknowledges that it may not be possible to sell shares of Common Stock as
provided for in this Section 7 due to various circumstances. If it is not
possible to sell shares of Common Stock in a Sell to Cover, the Company will
assist the Participant in determining additional alternatives available to the
Participant.  In the event of the Agent’s inability to sell shares of Common
Stock, the Participant will continue to be responsible for the timely payment to
the Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be paid or withheld with respect to the
Restricted Stock Units or the Award.  In such event, or in the event that the
Company determines that the cash proceeds from a Sell to Cover are insufficient
to meet the Withholding Obligation, the Participant authorizes the Company and
its subsidiaries to withhold such amounts from any amounts otherwise owed to the
Participant, but nothing in this sentence shall be construed as relieving the
Participant of any liability for satisfying his or her obligations under the
preceding provisions of this Section. 

(e)



The Participant hereby agrees to execute and deliver to the Agent or the Company
any other agreements or documents as the Agent or the Company reasonably deem
necessary or appropriate to carry out the purposes and intent of this Agreement,
including without limitation, any agreement intended to ensure the Sell to Cover
and the corresponding authorization and instruction to the Agent set forth in
this Section 7 to sell Common Stock to satisfy the Withholding Obligation comply
with the requirements of Rule 10b5-1(c) under the Exchange Act. The Agent is a
third-party beneficiary of this Section 7.

(f)



The Participant’s election to Sell to Cover to satisfy the Withholding
Obligation is irrevocable.  Upon acceptance of the Award, the Participant has
elected to Sell to Cover to satisfy the Withholding Obligation, and the
Participant acknowledges that he or she may not change this election at any time
in the future.

(g)



The Participant expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Common Stock in the
future, subject to the terms hereof, it is not possible to make a so-called
“83(b) election” with respect to the Award.

8. Plan; Form S-8 Prospectus.  The Participant acknowledges having received and
reviewed a copy of the Plan and the prospectus required by Part I of Form S-8
relating to shares of Common Stock that may be issued under the Plan. 

9. Section 409A of the Code.  This Agreement shall be interpreted and
administered in such a manner that all provisions relating to the grant and
settlement of the Award are exempt from the requirements of Section 409A of the
Code.



4

--------------------------------------------------------------------------------

 



10. No Obligation to Maintain Relationship.  The Company is not by the Plan or
this Award obligated to continue the Participant as an Employee, director or
Consultant of the Company or an Affiliate.  The Participant acknowledges: (a)
that the Plan is discretionary in nature and may be suspended or terminated by
the Company at any time; (b) that the grant of the Restricted Stock Units is a
one-time benefit which does not create any contractual or other right to receive
future grants of restricted stock units, or benefits in lieu of restricted stock
units; (c) that all determinations with respect to any such future grants,
including, but not limited to, the times when restricted stock units shall be
granted, the number of shares subject to restricted stock unit award, and the
vesting terms, will be at the sole discretion of the Company; (d) that the
Participant’s participation in the Plan is voluntary; (e) that the value of the
Restricted Stock Units is an extraordinary item of compensation which is outside
the scope of the Participant’s employment or consulting contract, if any; and
(f) that the Restricted Stock Units are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

11. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

12. Benefit of Agreement.  Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

13. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof.  For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in Massachusetts and agree that such litigation shall be
conducted in the state courts of Middlesex County or the federal courts of the
United States for the District of Massachusetts.

14. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

15. Entire Agreement.  The Plan is incorporated herein by reference. This
Agreement, together with the Plan, constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict the express terms and provisions of
this Agreement; provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

16. Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

17. Counterparts.  This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.



5

--------------------------------------------------------------------------------

 



18. Data Privacy.  By entering into this Agreement, the Participant: (a)
authorizes the Company, and any agent of the Company administering the Plan or
providing Plan record keeping services, to disclose to the Company such
information and data as the Company shall request in order to facilitate the
grant of the Award and the administration of this Agreement and the Plan, (b)
waives any data privacy rights he or she may have with respect to such
information, and (c) authorizes the Company to store and transmit such
information in electronic form.

19. Acknowledgments.  The Participant hereby consents to receive Plan
documentation by electronic delivery and to participate in the Plan through an
online system designated by the Company. By accepting the Award through
electronic means, the Participant agrees to be bound by, and agrees that the
Award is, and the Restricted Stock Units are, subject in all respects to, the
terms of this Agreement and the Plan.  The Participant further acknowledges and
agrees that (a) the signature to this Agreement on behalf of the Company is an
electronic signature that will be treated as an original signature for all
purposes hereunder, and (b) such electronic signature will be binding against
the Company and will create a legally binding agreement when this Agreement is
accepted by the Participant.  The Participant further acknowledges and agrees
that unless the Participant notifies the Company in writing that he or she does
not accept his or her Award before the first vesting date, he or she will be
deemed to have accepted the Award as of the Grant Date, and to be bound by, and
have the Award and Restricted Stock Units be subject in all respects to, the
terms of this Agreement and the Plan.

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



6

--------------------------------------------------------------------------------

 



 

 

--------------------------------------------------------------------------------